Case 1:21-cv-11057-RMB-SAK Document 3 Filed 07/21/21 Page 1 of 11 PageID: 17



NOT FOR PUBLICATION

                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

DONALD SCHAEFFER,                  :
                                   :     Civil No. 21-11057(RMB-SAK)
                 Plaintiff,        :
                                   :
            v.                     :             OPINION
                                   :
                                   :
DENNIS CRAIG, et al.,         :
                                   :
                 Defendants.       :
                                   :


BUMB, District Judge:

     Plaintiff Donald Schaeffer, an inmate confined at Atlantic

County Justice Complex in Mays Landing, New Jersey, seeks to bring

this civil action in forma pauperis under 28 U.S.C. § 1915.               At

this time, the Court must review the Complaint pursuant to 28

U.S.C. § 1915(e)(2)(B) to determine whether it should be dismissed

as frivolous or malicious, for failure to state a claim upon which

relief may be granted, or because it seeks monetary relief from a

defendant who is immune from such relief.          For the reasons below,

the Court determines that dismissal of the entire Complaint is not

warranted   at   this   time.     The   Court,   however,   will   stay   the

remaining claims pending Plaintiff’s anticipated criminal trial.1



1 According to public record, a court convicted and sentenced
Plaintiff for crimes that occurred before the events that gave
Case 1:21-cv-11057-RMB-SAK Document 3 Filed 07/21/21 Page 2 of 11 PageID: 18



I. DISCUSSION

     A.      Complaint

     The   Court   will    construe    the   factual   allegations   of    the

Complaint as true for the purpose of this Opinion.               This case

arises from an alleged illegal traffic stop and subsequent search

and seizure of a controlled substance.                 (ECF No. 1, at 4.)

Plaintiff names Officer Craig Dennis2 and “John and Jane Does” as

Defendants in this matter.         (Id. at 1.)

     On July 14, 2020, Defendant Dennis observed Plaintiff “in

conversation with a white male in a black neighborhood” and, based

solely on this observation, allegedly decided to arrest Plaintiff.

(Id. at 4.)     After the conversation concluded, Plaintiff got in

his car and left.         (ECF No. 1-2, at 1-2.)3         Defendant Dennis

followed     Plaintiff’s    car,     observed    Plaintiff   turn    without

displaying a turning signal, and initiated a traffic stop.                (See

id. at 2.)



rise to this action. It appears that Plaintiff awaits criminal
trial for crimes arising from the events described below.
2 Although the case caption names “Dennis Craig” as a defendant,

Plaintiff later refers to this defendant as “Craig Dennis.” It
appears to the Court that the correct name is Craig Dennis, and
the Court will hereinafter refer to him as “Defendant Dennis.”
3 A district court may consider the exhibits a plaintiff attaches

to the complaint in deciding a motion to dismiss, see Sands v.
McCormick, 502 F.3d 263, 268 (3d Cir. 2007), and, by extension,
when screening complaints pursuant to 28 U.S.C. § 1915(e)(2)(B).
See Schreane v. Seana, 506 F. App'x 120, 122 (3d Cir. 2012). Here,
Plaintiff attaches the Pleasantville Police Department’s Incident
Report regarding the events and expressly incorporates it into his
Complaint. (See ECF No. 1, at 3.)
                                       2
Case 1:21-cv-11057-RMB-SAK Document 3 Filed 07/21/21 Page 3 of 11 PageID: 19



      During the traffic stop, Defendant Dennis ran a search on

Plaintiff.    (Id.)     The search revealed a warrant for Plaintiff’s

arrest.   (Id.)   Defendant Dennis placed Plaintiff into custody and

conducted a search incident to the arrest.               (Id.)   The search

yielded purple capsules containing a white crystal substance that

officers believed to be crack cocaine.           (Id.)

      Plaintiff denies possessing crack cocaine.            (ECF No. 1, at

4.)   He alleges that Defendant Dennis did not file a report on the

incident or place the evidence in storage until three days later.

(Id.) Plaintiff also alleges that Defendant Dennis did not conduct

a field test to determine if the alleged substance recovered was

actually a controlled substance.         (Id.)   Plaintiff further alleges

that the prosecutor has yet to produce a certified lab report

demonstrating that Defendant Dennis found crack cocaine.            (Id.)

      Plaintiff filed the instant Complaint on May 6, 2021.4                In

it, he alleges that Defendant Dennis violated his civil rights by

illegally    stopping    him,   arresting   him,   and   charging   him   for




4 The “prisoner mailbox rule” provides that courts should deem an
inmate’s pleadings as filed at the moment he delivers the documents
to prison officials to be mailed, and not the date the clerk files
the documents in court.    Houston v. Lack, 487 U.S. 266, 275–76
(1988). The rule applies to Section 1983 complaints. White v.
Pa. State Police, 408 F. App’x 521, 522 (3d Cir. 2003).        When
applying the rule, district courts use the date the prisoner signed
the documents as the presumed delivery date in cases, whereas here,
there is no clear record of delivery to prison officials.       See
Howard v. Masteron, No. 06-5632, 2009 WL 5184476, at *1 n.2 (E.D.
Pa. Dec. 22, 2009).
                                     3
Case 1:21-cv-11057-RMB-SAK Document 3 Filed 07/21/21 Page 4 of 11 PageID: 20



possession of a controlled substance that he did not possess.

(Id.)

        B.     Standard for Sua Sponte Dismissal

        “The legal standard for dismissing a complaint for failure to

state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) is the

same as that for dismissing a complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6).”          Schreane, 506 F. App'x at 122.         “To

survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’”          Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)).       “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Id. (quoting Twombly, 550 U.S. at 556.)

        “[A]   court   must   accept   as   true    all   of   the    allegations

contained in a complaint.”           Id.    A court need not accept legal

conclusions as true.           Id.     Legal conclusions, together with

threadbare recitals of the elements of a cause of action, do not

suffice to state a claim.        Iqbal, 556 U.S. at 678.         Thus, “a court

considering a motion to dismiss can choose to begin by identifying

pleadings that, because they are no more than conclusions, are not

entitled to the assumption of truth.”              Id. at 679.       “While legal

conclusions can provide the framework of a complaint, they must be

                                        4
Case 1:21-cv-11057-RMB-SAK Document 3 Filed 07/21/21 Page 5 of 11 PageID: 21



supported by factual allegations.”               Id.   If a complaint can be

remedied by an amendment, a district court may not dismiss the

complaint with prejudice, but must permit the amendment.                  Grayson

v. Mayview State Hospital, 293 F.3d 103, 108 (3d Cir. 2002).                      A

court must liberally construe a pro se complaint.                  Erickson v.

Pardus, 551 U.S. 89, 94 (2007).

     C.     Municipal Liability

     As an initial matter, Plaintiff asserts Section 1983 claims

against     Defendant   Dennis    in       his    individual    and       official

capacities.    For the reasons below, the Court will dismiss without

prejudice    Plaintiff’s   claims     against      Defendant   Dennis      in   his

official capacity.

     An action against municipal police officers in their official

capacities is, in effect, an action against the municipality.

Miller v. Brady, 639 F. App’x 827, 832 (3d Cir. 2016).                      Thus,

Plaintiff’s claims against Defendant Dennis, an officer of the

Pleasantville Police Department, is, in effect, a claim against

the City of Pleasantville and/or Atlantic County.              See id.

     A municipality or county, however, may not be vicariously

liable under § 1983 for the actions of its employees and instead

must itself have direct or personal involvement in the alleged

wrong.    See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir.

1988).      To state a § 1983 claim against a local government,

therefore,    a   plaintiff    must        generally    identify      a    policy,

                                       5
Case 1:21-cv-11057-RMB-SAK Document 3 Filed 07/21/21 Page 6 of 11 PageID: 22



ordinance, or practice of the official’s employer, which caused or

resulted in the alleged constitutional violations.           See Monell v.

New York City Dep’t of Social Servs., 436 U.S. 658, 690-91 (1978).

     In this matter, Plaintiff fails to identify a policy or

practice    of   Defendant   Dennis’       employer.   Although   Plaintiff

alleges that black officers racially profile black men who converse

with white citizens in black neighborhoods, Plaintiff does not

allege that such racial profiling is a policy or practice of the

municipality. (See ECF No. 1, at 4.) Accordingly, Plaintiff fails

to state a municipal liability claim, and the Court will dismiss

without prejudice Plaintiff’s claims against Defendant Dennis in

his official capacity.

     D.     Section 1983 Claims

     Plaintiff brings this action pursuant to 42 U.S.C. § 1983.

(ECF No. 1, at 1.)      To state a claim for relief under § 1983, a

plaintiff must allege, first, the violation of a right secured by

the Constitution or laws of the United States and, second, that

the alleged deprivation was committed or caused by a person acting

under color of state law.      West v. Atkins, 487 U.S. 42, 48 (1988);

Piecknick v. Pennsylvania, 36 F.3d 1250, 1255–56 (3d Cir. 1994).

The Court liberally construes the Complaint as raising Fourth

Amendment    unlawful    seizure,      false     arrest/imprisonment,   and

malicious prosecution claims as well as a Fourteenth Amendment

fabricated evidence claim.

                                       6
Case 1:21-cv-11057-RMB-SAK Document 3 Filed 07/21/21 Page 7 of 11 PageID: 23



             1.     Unlawful   seizure,   false      arrest,   and    false
                    imprisonment claims

     Plaintiff claims that Defendant Dennis violated his Fourth

Amendment rights by unlawfully stopping his car on July 14, 2020.

(ECF No. 1, at 4.)        The Court construes the Complaint as also

asserting    that    Defendant   Dennis   violated    Plaintiff’s    Fourth

Amendment rights by falsely arresting and imprisoning him.             (See

id.) As set forth below, the Court declines to consider the merits

of Plaintiff’s unlawful seizure and false arrest/imprisonment

claims at this time because they relate to rulings that will likely

be made in his anticipated criminal proceedings arising from the

same events.        Instead, the Court will stay those claims until

Plaintiff’s criminal case, or the likelihood of his criminal case,

has ended.

        The Fourth Amendment provides that “the right of the people

to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures, shall not be violated . . . .”

U.S. Const. amend. IV.       A seizure occurs when a government actor

“by means of physical force or show of authority, has in some way

restrained the liberty of a citizen.”        Terry v. Ohio, 392 U.S. 1,

19 n.16 (1968).       “A routine traffic stop is considered a seizure

under the Fourth Amendment.”        United States v. Wilson, 413 F.3d

382, 386 n.3 (3d Cir. 2005).




                                     7
Case 1:21-cv-11057-RMB-SAK Document 3 Filed 07/21/21 Page 8 of 11 PageID: 24



        Likewise,    it     is    well-established       that     an      arrest       without

probable cause is a constitutional violation actionable under §

1983.     See Walmsley v. Philadelphia, 872 F.2d 546, 551 (3d Cir.

1989).    Moreover, “where the police lack probable cause to make an

arrest,     the     arrestee       has   a   claim      under    §     1983      for    false

imprisonment      based      on    a   detention     pursuant        to    that    arrest.”

O’Connor v. City of Philadelphia, 233 F. App’x 161, 164 (3d Cir.

2007).

        The Court need not consider the merits of Plaintiff’s unlawful

seizure     and     false      arrest/imprisonment        claims          at   this     time,

however,    because       it     appears     that   a   court     has      not    convicted

Plaintiff of the crimes for which Defendant Dennis charged him.

“If a plaintiff files a false-arrest claim before he has been

convicted (or files any other claim related to rulings that will

likely be made in a pending or anticipated criminal trial), it is

within the power of the district court, and in accord with common

practice, to stay the civil action until the criminal case or the

likelihood of a criminal case is ended.”                        Wallace v. Kato, 549

U.S. 384, 393 (2007).             “If the plaintiff is ultimately convicted,

and if the stayed civil suit would impugn that conviction, Heck5




5 Heck v. Humphrey, 512 U.S. 477, 487 (1984) (directing that, when
a state prisoner seeks damages in a Section 1983 suit, “the
district court must consider whether a judgment in favor of the
plaintiff would necessarily imply the invalidity of his conviction
or sentence; if it would, the complaint must be dismissed unless
                                              8
Case 1:21-cv-11057-RMB-SAK Document 3 Filed 07/21/21 Page 9 of 11 PageID: 25



will require dismissal; otherwise, the civil action will proceed,

absent some other bar to suit.”          Id.

        Here, the validity, or not, of Defendant Dennis’ traffic

stop and whether Defendant Dennis had probable cause to make the

arrest and detain Plaintiff are issues critical to the validity

and viability of the state criminal charges.            Accordingly, it is

almost inevitable that the parties will litigate, and a court will

rule on, those issues in the state criminal case.              The Court,

therefore, exercises its discretion to stay Plaintiff’s unlawful

seizure and false arrest/imprisonment claims until his criminal

case, or the likelihood of his criminal case, has ended.           See id.

            2.   Malicious    Prosecution       and   Fabricated   Evidence
                 Claims

     The Court also liberally construes the Complaint as asserting

malicious    prosecution     and   fabricated     evidence   claims.     As

explained below, the Court will dismiss these claims without

prejudice, rather than stay them pending Plaintiff’s criminal

case, because such causes of action have not accrued.

     Police officers may be liable for malicious prosecution if

they conceal or misrepresent material facts to the prosecutor.

See Halsey v. Pfeiffer, 750 F.3d 273, 297 (3d Cir. 2014).                 A

plaintiff asserting a malicious prosecution claim must establish




the plaintiff can demonstrate that the conviction or sentence has
already been invalidated”).
                                     9
Case 1:21-cv-11057-RMB-SAK Document 3 Filed 07/21/21 Page 10 of 11 PageID: 26



that: (1) the defendants initiated a criminal proceeding; (2) the

criminal    proceeding    ended   in    the    plaintiff's       favor;   (3)   the

proceeding    was    initiated      without     probable     cause;       (4)   the

defendants acted maliciously or for a purpose other than bringing

the   plaintiff     to   justice;      and    (5)    the   plaintiff      suffered

deprivation of liberty consistent with the concept of seizure as

a consequence of a legal proceeding.                 See McKenna v. City of

Philadelphia, 582 F.3d 447, 461 (3d Cir. 2009).

      A criminal defendant may also have a stand-alone fabricated

evidence claim against state actors under the Due Process Clause

of the Fourteenth Amendment where there is a reasonable likelihood

that, absent that fabricated evidence, officers would not have

criminally charged the defendant.             Black v. Montgomery Cty., 835

F.3d 358, 371 (3d Cir. 2016).           However, there is a “notable bar”

for evidence to be considered “fabricated.”                Id.    Evidence “that

is incorrect or simply disputed should not be treated as fabricated

merely because it turns to have been wrong.”                      Id. (citation

omitted).    Instead, a plaintiff must allege facts suggesting that

the proponents of the evidence are aware that evidence is incorrect

or that the evidence is offered in bad faith.               See id.

      A malicious prosecution or fabrication of evidence claim

under § 1983, nevertheless, does not accrue prior to favorable

termination of the plaintiff’s prosecution.                  See McDonough v.

Smith, 139 S. Ct. 2149, 2156 (2019).                Plaintiff has not alleged

                                        10
Case 1:21-cv-11057-RMB-SAK Document 3 Filed 07/21/21 Page 11 of 11 PageID: 27



that the criminal proceedings ended in his favor and it appears

that   such   proceedings    have   yet    to    take   place.   The   Court,

therefore, will dismiss the malicious prosecution and fabrication

of evidence claims because they have not accrued and, thus, are

not viable at this time.

III. CONCLUSION

       For the reasons set forth herein, the Court will dismiss

without prejudice Plaintiff’s claims against Defendant Dennis in

his official capacity.         The Court will also dismiss without

prejudice     Plaintiff’s    claims   for       malicious   prosecution   and

fabricated evidence.        Finally, the Court will stay Plaintiff’s

unlawful seizure and false arrest/imprisonment claims until his

criminal case, or the likelihood of his criminal case, has ended.

An appropriate order follows.



                                    s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    United States District Judge

Dated: July 21, 2021




                                      11
